4
om -
AO 245B (Rev. 02/08/2019) Judgment in a-Criminal Petty Case (Modified) Page | of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
‘ : Vv. . (For Offenses Committed On or After November [, 1987)
. Sebastiana Luis-Merino Case Number: 3:19-mj-23160

 

James Michael Chavez":

Defendant's Auorney a i A E
J kee Env Fenet

      
   

 

REGISTRATION NO. 87978298

THE DEFENDANT:
XX! pleaded guilty to count(s) | of Complaint

AUG O07 201

 

 

 

   

 

 

 

 

 

1 was found guilty to count(s) RY aa PUTY
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense - Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) - I
CI The defendant has been found not guilty on count(s)
CL] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

ATIVE SERVED oO | days

Assessment: $10 WAIVED [&i Fine: WAIVED

x Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in.

the defendant’s possession at the time of arrest upon their deportation or removal. mo
[] Court recommends defendant be deported/removed with relative, - charged itt case

 

 

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

~ Wednesday, August 7, 2019
Date of jnposition of Sentence

Received fel se vA Wo

DUSM a HONORABUE ROBERT N. BLOCK
: UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy - 3:19-mj-23160 |

 

 

 
